Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 7/22/2022. The changes and remarks disclosed therein have been considered. Claims 1 and 15-19 have been amended. Therefore, claims 1-3 and 5-20 remain pending in the application.

Response To Arguments
The Applicant' arguments (REMARKS, filed 7/22/2022) have been fully considered. The Examiner agrees with the Applicant (REMARKS, page 9, 112 rejection) that amendments made by the Applicant and argument removes grounds for 112 rejection. 
In regard to amendment of the independent claims 1, 15, and 19, Applicant arguments have been fully considered but they are not persuasive. Applicant has amended the independent claims with additional limitation(s): " receiving, at a memory device from a host device via an interface comprising at least one command and address (CA) channel and at least one data channel", and the memory device is coupled with the interface via one or more pins of the memory device. The Applicant argues that the prior arts of record do not specifically teach this limitation. 
Examiner respectfully disagrees. The added limitation is either inherent or obvious over prior arts. For example, Kang teaches in [0010] that “(DRAM) chips that are coupled to a memory controller through a memory channel (also referred to as a memory bus). The memory controller is responsible for sending appropriate commands to the DRAM memory chips for writing/reading data to/from the DRAM memory chips but also sending various other types of commands that keep the DRAM memory chips in proper working condition”, thus the limitation "receiving, at a memory device from a host device via an interface comprising at least one command and address (CA) channel and at least one data channel" is met. Also connection point between bus and memory device or bus and controller can be considered as pins.
Accordingly, the Examiner maintains the position previously set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu US Patent 7233538 (hereinafter Wu), in view of Kang PG PUB 20190096472 (hereinafter Kang).
A screen shot of figure 2 of Wu with examiner mark up has been included for reference.



    PNG
    media_image1.png
    825
    629
    media_image1.png
    Greyscale


	
	
	Regarding independent claim 1, Wu teaches a method, comprising: 
receiving, at a memory device (105-0 plus 110-0, or 105-1 plus 110-1, or 105-2/110-2 or 105-3/110-3 in figure 1 of Wu, col2 lines46-60 of Wu, “…Each of the memory modules 105-0 through 105-3 may include one or more DRAM (dynamic random access memory) devices…”, col3 lines 1-10, “…one temperature sensor each is associated with a respective memory bank…”) from a host device (memory controller 100 in figure 1 of Wu, abstract of Wu, “…memory controller is configured to periodically initiate a refresh cycle to the one or more DRAM devices…”) via an interface (interface between  memory device 105-0 plus 110-0, or 105-1 plus 110-1, or 105-2/110-2 or 105-3/110-3 in figure 1 of Wu and memory controller 100 in figure 1 of Wu) comprising at least one command and address (CA) channel and at least one data channel (para(9) of Wu, “…Memory controller 100 is configured to control accesses to each of the memory banks. This includes access to the memory banks for both read and write operations…”, therefore, it is inherent there exist channels between 100 and 105 so that address/command/data can be communicated), a plurality of refresh commands (commands responsible for “initiate a refresh cycle” in abstract of Wu, commands have been interpreted as total commands issued for a particular memory array within a certain time period, for example, for a bank with 20 WLs, every 64ms window, 20 refresh commands are issued, with one command for each WL, so a specific WL (e.g., WL0) will receive one command within 64ms window) for a memory array of the memory device, and wherein the host device (memory controller 100 in figure 1 of Wu) is external to the memory device (105-0 plus 110-0, or 105-1 plus 110-1, or 105-2/110-2 or 105-3/110-3 in figure 1 of Wu) and the memory device (105-0 plus 110-0, or 105-1 plus 110-1, or 105-2/110-2 or 105-3/110-3 in figure 1 of Wu) is coupled with the interface via one or more pins (connection point between bus and device 105 or connection point between bus and 100 in figure 1 of Wu) of the memory device; 
identifying (in step 204, a comparison needs to be made between measured temperature and temperature threshold, and based on comparison results, decide whether to increase refresh rate or use the same refresh rate) a target refresh rate (increased refresh rate corresponding to step 206 in figure 2 of Wu when sensed temperature is above temperature threshold (let us say 60C), let us denote as R target, for example, Rtarget is 40 refresh/64ms) for the memory array, wherein the target refresh rate (40 refresh command/64ms, in a situation that sensed temperature is above temperature threshold per teaching of 206 in figure 2) comprises a threshold quantity of refresh commands (e.g., 40 refresh command) received from the host device within a duration of time (e.g., 64ms) and is associated with at least one parameter of the memory array (sensed temperature in step 202 in figure 2 of Wu);
determining that a quantity of the plurality of refresh commands (e.g., 20 refresh commands/64ms) received from the host device is below the threshold quantity of received refresh commands (e.g., 40 refresh commands/64ms); and 
transmitting (col1 lines 61-66 of Wu, “…memory controller or other device may receive temperature inputs from the one or more temperature sensing devices…”), from a memory controller of (control circuit of memory device in figure 1 of Wu) the memory device (col3 lines 1-10, “…one temperature sensor each is associated with a respective memory bank…”) to the host device (100 in figure 1, abstract of Wu) via the interface, signaling (“temperature values” indicated in col 3 lines 25-30 of Wu, “…The temperature values received from the temperature sensing devices 105 may each be compared with a corresponding temperature threshold…”) that indicates that the quantity the plurality of refresh commands (currently used “refresh rate” in figure 2 of Wu, e.g., 20 refresh commands/64ms) received from the host device is below the threshold quantity of received refresh commands (e.g., 40 refresh commands/64ms, in a situation that sensed temperature is above temperature threshold per teaching of 206 in figure 2).    
But Wu does not specifically teach wherein the memory device such as 105-0 in figure 1 of Wu comprises a memory controller. In particular, Wu does not provide detail of circuit of memory device 105. Also for the argument sake, Wu is not very clear regarding the definition of refresh rate, specifically, Wu does not explicitly point out the refresh rate is interpreted as quantity of refresh commands within a duration of time. 
However, Kang teaches in figure 4 that a memory device 401 is linked to a host (404 in figure 4 of Kang). Within memory device 401, there is control circuit such as 402/405/406/command decoder logic and refresh control logic, which can be considered as controller for memory array 403.
Kang teaches in figure 3 and [0019] that refresh rate can be interpreted as (number of refresh command)/(duration of time). For example, in figure 3 of Kang, within every 64ms window, 20 refresh commands are issued, one for each word line, therefore, one can conclude that for an individual WL (say WL1), the refresh rate for WL1 would be 1 refresh/64ms, whereas for this particular array with 20 WLs, the refresh rate for the array could be interpreted as 20 refresh/64ms ([0019] of Kang, “…the memory array is assumed to include only twenty rows. As such, twenty rows are each separately refreshed at a baseline rate of 64 ms. The time between consecutive refreshes, from Eqn. 1, is 64 ms/20=3.2 ms…”)
Wu in figure 2 and figure 3 established a 1:1 correlation between refresh rate vs temperature. When high temperature Thigh (higher than Tthreshold in 204 in figure 2 of Wu) is observed in step 204, current refresh rate (e.g., 20refresh/64ms) will be increased per step 206, memory will adopt a higher refresh rate Rhighrefresh which is target refresh rate (206 in figure 2 of Wu). When low temperature Tlow (lower than Tthreshold in 210 in figure 2 of Wu) is observed in step 210, current refresh rate will be decreased per step 212, memory will adopt a lower refresh rate Rlowrefresh (212 in figure 2 of Wu). Therefore, Wu in step 202 of figure 2 monitored the current temperature, compared it to a threshold temperature in step 204, and because the current temperature is higher than threshold temperature (yes branch after step 204), the current refresh rate is increased per step 206 (let us say increase to Rtarget). Therefore, the reason the current refresh rate needs to be increased is because current refresh rate is lower than target refresh rate Rtarget, target refresh rate is the refresh rate corresponding to a situation when sensed temperature is above temperature threshold Tthreshold in 204 of figure 2 of Wu.  
Wu and Kang are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu and Kang before him, to modify the refresh rate temperature dependency of Wu to include the refresh rate definition of Kang, such that the combination of Wu and Kang teaches wherein the memory device such as 105-0 in figure 1 of Wu comprises a memory controller (control circuit such as 402/405/406/command decoder logic and refresh control logic in figure 4 of Kang, these circuit can be considered as controller for memory array 403), determining (204 or 210 in figure 2 of Wu) that a refresh rate (current refresh rate calculated based on received refresh commands in figure 2 of Wu) associated with the plurality of refresh commands (see figure 3 of Kang) is below a threshold quantity of refresh commands within a duration of time (target refresh rate corresponding to a situation when sensed temperature is above temperature threshold Tthreshold in 204 of figure 2 of Wu), in order to have a reliable device.
Alternatively, even the combination of Wu and Kang does not explicitly teach to compare refresh rate but rather comparing the temperature, however, Wu in figure 2 and figure 3 established a 1:1 correlation between refresh rate vs temperature. When high temperature Thigh (higher than Tthreshold in 204 in figure 2 of Wu) is observed in step 204, current refresh rate (e.g., 20refresh/64ms) will be increased per step 206, memory will adopt a higher refresh rate Rhighrefresh which is target refresh rate (206 in figure 2 of Wu). When low temperature Tlow (lower than Tthreshold in 210 in figure 2 of Wu) is observed in step 210, current refresh rate will be decreased per step 212, memory will adopt a lower refresh rate Rlowrefresh (212 in figure 2 of Wu). Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu and Kang before him, to modify the refresh rate temperature dependency of Wu such that the comparison is between refresh rate rather than between temperature, as an equivalent method of controlling refresh rate.

Regarding claim 11, the combination of Wu and Kang teaches the method of claim 1, further comprising: Page 3 of 13App. No. 16/786,737PATENT Amendment dated January 25, 2021 Reply to Office Action dated October 26, 2020 receiving, from the host device and after receiving the plurality of refresh commands (the 20 refresh commands in first period of 64ms in figure 3 of Kang) for the memory array, an additional refresh command (another command initiated a refresh operation in figure 2 of Wu after finding out the temperature is higher than threshold and need raise refresh rate) for the memory array; and refreshing a quantity of rows of the memory array (Wu teaches in figure 2 that refresh rate can be adjusted depend on measured temperature, therefore, within a time period, the quantity of rows got refreshed is depend on temperature) based at least in part on receiving the additional refresh command (another command initiated a refresh operation in figure 2 of Wu after finding out the temperature is higher than threshold and need raise refresh rate), the quantity of rows based at least in part on determining that the refresh rate (current refresh rate based on received refresh commands in figure 2 of Wu) associated with the plurality of refresh commands is below the target refresh rate (target refresh rate corresponding to a situation when sensed temperature is above temperature threshold Tthreshold in 204 of figure 2 of Wu, e.g., 40 refresh commands/64ms).  

Regarding claim 12, the combination of Wu and Kang teaches the method of claim 1, wherein the signaling transmitted to the host device comprises an indication of a minimum refresh rate for the memory array in order to satisfy the target refresh rate (step 204 in figure 2 of Wu teaches once temperature is above a threshold, refresh rate needs to be increased, e.g., say change to target refresh value, therefore, the memory device needs to refresh array at at least target refresh rate in order to protect the data (the memory may have additional refresh such as target row refresh due to row hammering events), col 3 lines 39-45 of Wu, “…multiple temperature threshold settings may be used. Each time a sensed temperature exceeds one of the thresholds, the refresh rate for a corresponding memory bank may be increased. Similarly, each time the sensed temperature falls below one of the thresholds, the refresh rate for a corresponding memory bank may be reduced...”)  

Regarding claim 13, the combination of Wu and Kang teaches the method of claim 1, wherein the at least one parameter of the memory array comprises a temperature of the memory array, the method further comprising: determining the target refresh rate based at least in part on the temperature of the memory array (figure 3 of Wu teaches to determine the threshold temperature based on error rate, figure 2 of Wu established 1:1 correlation between refresh rate vs temperature, therefore, Wu teaches target refresh rate, which is the refresh rate corresponding to a situation when sensed temperature is above temperature threshold Tthreshold in 204 of figure 2 of Wu, refresh rate can be defined as quantity of refresh commands within a period of time).  

Regarding claim 14, the combination of Wu and Kang teaches the method of claim 1, further comprising: determining a quantity of refresh commands included in the plurality of refresh commands, wherein the plurality of refresh commands are received during a third duration (current used refresh rate can be calculated based on received refresh command, e.g., 20 refresh commands/64ms) and comparing the determined quantity of refresh commands (current used refresh rate can be calculated based on received refresh command) to a minimum quantity of refresh commands for the target refresh rate (step 204 in figure 2 of Wu teaches once temperature is above a threshold, refresh rate needs to be increased, e.g., say change to target refresh value, therefore, the memory device needs to refresh array at at least target refresh rate in order to protect the data (the memory may have additional refresh such as target row refresh due to row hammering events), or alternatively, figure 2 of Wu teaches to compare current measured temperature with one of the threshold temperature, due to 1:1 correlation between refresh rate vs temperature, the lowest temperature threshold corresponding to lowest refresh rate), wherein determining that the refresh rate (current used refresh rate can be calculated based on received refresh command, e.g., 20 refresh commands/64ms) associated with the plurality of refresh commands is below the target refresh rate (40 refresh commands/64ms) is based at least in part on the comparing (figure 2 of Wu teaches when current refresh rate is lower than minimal required refresh rate, need raise refresh rate).  


Regarding independent claim 15, the combination of Wu and Kang teaches a method, comprising: 
Transmitting (100 in figure 1, abstract of Wu, “…memory controller is configured to periodically initiate a refresh cycle to the one or more DRAM devices…”), from a host device (100 in figure 1, abstract of Wu, or 404 in figure 4 of Kang) to a memory device (105-0 plus 110-0, or 105-1 plus 110-1, or 105-2/110-2 or 105-3/110-3 in figure 1 of Wu) comprising a memory controller (control circuit such as 402/405/406/command decoder logic and refresh control logic in figure 4 of Kang, these circuit can be considered as controller for memory array 403, or control circuit in 105-0/105-1/105-2/105-3 responsible for controlling memory operations in figure 1 of Wu) via an interface (interface between  memory device 105-0 plus 110-0, or 105-1 plus 110-1, or 105-2/110-2 or 105-3/110-3 in figure 1 of Wu and memory controller 100 in figure 1 of Wu, or interface between 404/401 in figure 4 of Kang) comprising at least one command and address (CA) channel and at least one data channel (para(9) of Wu, “…Memory controller 100 is configured to control accesses to each of the memory banks. This includes access to the memory banks for both read and write operations…”, therefore, it is inherent there exist channels between 100 and 105 so that address/command/data can be communicated, or [0010] of Kang, “…(DRAM) chips that are coupled to a memory controller through a memory channel (also referred to as a memory bus)…”), a plurality of refresh commands (commands responsible for “initiate a refresh cycle” in abstract of Wu, commands have been interpreted as total commands issued for a particular memory array within a certain time period, for example, for a bank with 20 WLs, every 64ms window, 20 refresh commands are issued, with one command for each WL, so a specific WL (e.g., WL0) will receive one command within 64ms window, or refresh command in figure 3 of Kang), wherein the host device (100 in figure 1, abstract of Wu, or 404 in figure 4 of Kang) is external to the memory device (105-0 plus 110-0, or 105-1 plus 110-1, or 105-2/110-2 or 105-3/110-3 in figure 1 of Wu, col2 ines46-60 of Wu) and wherein the host device is coupled with the interface (interface between  memory device 105-0 plus 110-0, or 105-1 plus 110-1, or 105-2/110-2 or 105-3/110-3 in figure 1 of Wu and memory controller 100 in figure 1 of Wu) via one or more pins (connection point between bus and device 105 or connection point between bus and 100 in figure 1 of Wu) of the host device; 
Receiving (“temperature values” indicated in col 3 lines 25-30 of Wu, “…The temperature values received from the temperature sensing devices 105 may each be compared with a corresponding temperature threshold…”), from the memory device via the interface, an indication (current temperature measured in step 202 or 208 in figure 2 of Wu) that a quantity of  the plurality of refresh commands transmitted by the host device (refresh rate issued by controller, e.g., 20 refresh commands/64ms) is below a threshold quantity of refresh commands received within a duration of time (increased refresh rate corresponding to step 206 in figure 2 of Wu when sensed temperature is above temperature threshold, let us denote as R target, for example, Rtarget is 40 refresh/64ms), and is associated with at least one parameter of the memory device; and 
transmitting, to the memory device, signaling based at least in part on receiving the indication that the quantity of  the plurality of refresh commands transmitted by the host device is below the threshold quantity of received refresh commands (col 3 lines 25-30 of Wu, “…If a temperature value received from one of the temperature sensing devices 110 exceeds a preset temperature threshold value, memory controller 100 may respond by increasing the refresh rate to the corresponding bank of memory...”)    

Regarding claim 16, the combination of Wu and Kang teaches the method of claim 15, further comprising: Page 4 of 13App. No. 16/786,737PATENT Amendment dated January 25, 2021 Reply to Office Action dated October 26, 2020 receiving, from the memory device, an indication (current temperature measured in step 202 or 208 in figure 2 of Wu) of a second duration for receiving a quantity of refresh commands (a set of refresh commands in another period of time in figure 3 of Kang); and transmitting, to the memory device and within the second duration, a second plurality of refresh commands comprising at least the quantity of refresh commands (e.g., 40 refresh commands/64ms, per step 204 in figure 2, once temperature is above threshold, refresh rate needs to be increased), wherein the second plurality of refresh commands transmitted within the second duration satisfies a target refresh rate (e.g., 40 refresh commands/64ms).  

Regarding claim 17, the combination of Wu and Kang teaches the method of claim 15, further comprising: receiving, from the memory device, an indication (current temperature measured in step 202 or 208 in figure 2 of Wu) that the memory device is in a mode of operation based at least in part on a refresh rate (e.g., 20 refresh commands/64ms, per step 204 in figure 2, once temperature is above threshold, current refresh rate is not good and needs to be increased) associated with the plurality of refresh commands failing to satisfy a target refresh rate (e.g., 40 refresh commands/64ms).

Regarding claim 18, the combination of Wu and Kang teaches the method of claim 15, wherein the signaling transmitted to the 2memory device comprises at least one of an acknowledgement of the indication that a 3refresh rate (e.g., 20 refresh commands/64ms, per step 204 in figure 2, once temperature is above threshold, current refresh rate is not good and needs to be increased) associated with the plurality of refresh commands fails to satisfy the target refresh rate (e.g., 40 refresh commands/64ms), a 4command for the memory device to change a mode of operation of the memory device, or a 5second plurality of refresh commands for the memory device associated with a second refresh 6rate that is greater than the refresh rate associated with the plurality of refresh commands, or  7any combination thereof (col 3 lines 25-30 of Wu, “…If a temperature value received from one of the temperature sensing devices 110 exceeds a preset temperature threshold value, memory controller 100 may respond by increasing the refresh rate to the corresponding bank of memory...”).  

Regarding independent claim 19, the combination of Wu and Kang teaches an apparatus, comprising: 
a memory controller (control circuit such as 402/405/406/command decoder logic and refresh control logic in figure 4 of Kang, these circuit can be considered as controller for memory array 403, or control circuit in 105-0/105-1/105-2/105-3 responsible for controlling memory operations in figure 1 of Wu); 
a memory array (array 403 in figure 4 of Kang, or array in Bank0 to Bank3 in figure 1 of Wu) having a plurality of rows of memory cells; 
a temperature sensor (110-0 to 110-3 in figure 1 of Wu) configured to determine a temperature of the memory array; 
a memory interface (interface between memory controller 100 and memory banks in figure 1 of Wu) coupled with the controller (control circuit such as 402/405/406/command decoder logic and refresh control logic in figure 4 of Kang, these circuit can be considered as controller for memory array 403, or control circuit in 105-0/105-1/105-2/105-3 responsible for controlling memory operations in figure 1 of Wu) and a host device (100 in figure 1, abstract of Wu, or 404 in figure 4 of Kang), the memory interface (interface between memory controller 100 and memory banks in figure 1 of Wu) comprising one or more pins (connection point between bus and device 105 or connection point between bus and 100 in figure 1 of Wu)  coupled with at least one command and address (CA) channel (para(9) of Wu, “…Memory controller 100 is configured to control accesses to each of the memory banks. This includes access to the memory banks for both read and write operations…”, therefore, it is inherent there exist channels between 100 and 105 so that address/command/data can be communicated, or [0010] of Kang, “…(DRAM) chips that are coupled to a memory controller through a memory channel (also referred to as a memory bus)…”) and one or more pins (connection point between bus and device 105 or connection point between bus and 100 in figure 1 of Wu) coupled with at least one data channel, and the memory interface (interface between memory controller 100 and memory banks in figure 1 of Wu) configured to receive a plurality of commands for refreshing the memory array from the host device (100 in figure 1, abstract of Wu, “…memory controller is configured to periodically initiate a refresh cycle to the one or more DRAM devices…” or 404 in figure 4 of Kang), wherein the host device (100 in figure 1, abstract of Wu, or 404 in figure 4 of Kang) is external to the apparatus (105-0 plus 110-0, or 105-1 plus 110-1, or 105-2/110-2 or 105-3/110-3 in figure 1 of Wu, col2 ines46-60 of Wu, “…Each of the memory modules 105-0 through 105-3 may include one or more DRAM (dynamic random access memory) devices…”, col3 lines 1-10, “…one temperature sensor each is associated with a respective memory bank…”); and 
circuitry (circuit in 100 in figure 1 of Wu to cause the following actions such as identify a target refresh rate) coupled with the memory controller (control circuit such as 402/405/406/command decoder logic and refresh control logic in figure 4 of Kang, these circuit can be considered as controller for memory array 403, or control circuit in 105-0/105-1/105-2/105-3 responsible for controlling memory operations in figure 1 of Wu), the memory array, and the memory interface (interface between memory controller 100 and memory banks in figure 1 of Wu), the circuitry operable to cause the apparatus to: 
identify a temperature of the memory array (202 or 208 in figure 2 of Wu); 
determine a target refresh rate (increased refresh rate corresponding to step 206 in figure 2 of Wu when sensed temperature is above temperature threshold (e.g., 60C in mark-up figure 2 of Wu), let us denote as R target, for example, Rtarget is 40 refresh/64ms) for the memory array based at least in part on identifying the temperature of the memory array (sensed temperature in 202 in figure 2 of Wu, e.g., 70C), wherein the target refresh rate (40 refresh command/64ms, in a situation that sensed temperature is above temperature threshold per teaching of 206 in figure 2 of Wu) comprises a threshold quantity of refresh commands (e.g., 40 refresh command) received within a duration of time (e.g., 64ms) and is based on the temperature of the memory array (sensed temperature in step 202 in figure 2 of Wu); 
determining (204 in figure 2 of Wu) that a quantity of the plurality of refresh commands (e.g., 20 refresh commands/64ms) received from the host device is below the threshold quantity of received refresh commands (e.g., 40 refresh commands/64ms); and 
transmit (col1 lines 61-66 of Wu, “…memory controller or other device may receive temperature inputs from the one or more temperature sensing devices…”), from the apparatus (105-0 plus 110-0, or 105-1 plus 110-1, or 105-2/110-2 or 105-3/110-3 in figure 1 of Wu) to the host device (100 in figure 1, abstract of Wu), signaling (“temperature values” indicated in col 3 lines 25-30 of Wu, “…The temperature values received from the temperature sensing devices 105 may each be compared with a corresponding temperature threshold…”) that indicates that the quantity of  the plurality of refresh commands (currently used “refresh rate” in figure 2 of Wu, e.g., 20 refresh commands/64ms) received from the host device is below the threshold quantity of received refresh commands (e.g., 40 refresh commands/64ms, in a situation that sensed temperature is above temperature threshold per teaching of 206 in figure 2 of Wu).    .  

Regarding claim 20, the combination of Wu and Kang teaches the apparatus of claim 19, wherein the circuitry is further operable to cause the apparatus to: operate the memory array in a safe mode (“safe mode” has been interpreted as a mode that the data will be safe, e.g., memory using a safe refresh rate after finding out that current temperature exceed threshold, current refresh rate need to be raised to a “safe refresh rate” in figure 2 of Wu) based at least in part on determining that the refresh rate associated with the plurality of commands does not satisfy the target refresh rate (e.g., 40 refresh commands/64ms, in a situation that sensed temperature is above temperature threshold per teaching of 206 in figure 2 of Wu).

Claims 2-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu US Patent 7233538 (hereinafter Wu), in view of Kang PG PUB 20190096472 (hereinafter Kang), further
in view of Jin PG PUB 20190311763 (hereinafter Jin).

Regarding claim 2, the combination of Wu and Kang teaches the method of claim 1, further comprising: switching the memory array from a first mode of operation (“mode of operation” could be understood as a way memory will function, e.g., memory using refresh rate Rlowrefresh prior to step 206 refresh rate increase in figure 2 of Wu, e.g., refresh rate at 20wl/64ms) to a second mode of operation (“mode of operation” could be been understood as a way memory will function, e.g., memory using refresh rate Rtarget after step 206 refresh rate increase in figure 2 of Wu, e.g., refresh rate at 40wl/64ms) based at least in part on determining (204 or 210 in figure 2 of Wu) that the quantity of  the plurality of refresh commands received from the host device is below the threshold quantity of received refresh commands (a situation when sensed temperature is above temperature threshold Tthreshold in 204 of figure 2 of Wu).
But the combination of Wu and Kang does not teach wherein the first mode of operation comprises an auto-refresh mode for performing one or more refresh operations on the memory array based at least in part on receiving respective refresh commands of the plurality of refresh commands from the host device, and wherein the second mode of operation comprises a self-refresh mode for performing one or more refresh operations on the memory array independent of receiving respective refresh commands of the plurality of refresh commands from the host device.  
However, it is known in the field that there are two types of refresh, auto-refresh and self-refresh, and self-refresh is just a self-operation when DRAM goes into a standby state. It is also known in the field that the rate of the self-refresh is temperature dependent. For example, Jin teaches in abstract and [0005] that “refresh operation may be categorized as either an auto-refresh operation or a self-refresh operation. …The self-refresh operation may be periodically executed according to a self-refresh cycle time which is set in the DRAM devices. In such a case, the self-refresh cycle time may be set to be variable according to an internal temperature of the DRAM devices. For example, if the internal temperature of the DRAM devices increases, the self-refresh cycle time needs to be reduced”. 
Therefore, auto refresh and self-refresh is driven by work load, the rate of refresh should be determined by cell’s retention property, and temperature dependent.
Wu, Kang and Jin are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Wu, Kang and Jin before him, to modify the refresh rate temperature dependency of Wu to include the refresh rate definition of Kang, to further include self-refresh temperature dependency scheme of Jin, such that the first mode of operation comprises an auto-refresh mode using refresh rate Rlowrefresh, and the second mode is a self-refresh mode using refresh rate Rtargetrefresh, as one of the options one could choose, in other word, it is just a coincident that a situation exists that when temperature go high, the device needs adopt higher refresh rate, the device also happens to go into standby state. 

Regarding claim 3, the combination of Wu, Kang and Jin teaches the method of claim 2, further comprising: restricting access to at least a portion of the memory array based at least in part on switching to the second mode of operation (as second mode is a self-refresh mode—standby mode, there is no memory access to this portion of the array).  

Regarding claim 5, the combination of Wu, Kang and Jin teaches the method of claim 2, further comprising: receiving, from the host device, an acknowledgement of the signaling that indicates that the refresh rate associated with the plurality of refresh commands is below the target refresh rate (col 3 lines 25-29 of Wu, “…If a temperature value received from one of the temperature sensing devices 110 exceeds a preset temperature threshold value, memory controller 100 may respond by increasing the refresh rate to the corresponding bank of memory...”)  

Regarding claim 6, the combination of Wu, Kang and Jin teaches the method of claim 5, further comprising:  2switching the memory array from the second mode of operation (self-refresh mode plus using refresh rate Rtargetrefresh) to the first mode of operation (“mode of operation” could be understood as a way memory will function, e.g., memory using refresh rate prior to step 206 (refresh rate increase) in figure 2 of Wu, the first mode of operation comprises an auto-refresh mode plus using refresh rate Rlowrefresh) based at least in part on receiving the acknowledgement (212 in figure 2 of Wu).

Regarding claim 7, the combination of Wu, Kang and Jin teaches the method of claim 2, further comprising: receiving, from the host device, a second plurality of refresh commands for the memory array (refresh commands received from controller); determining that a second refresh rate associated with the second plurality of refresh commands satisfies the target refresh rate (refresh commands received from controller, e.g, refresh rate is 40WL/64ms); and switching the memory array from the second mode of operation (self-refresh mode using refresh rate Rtargetrefresh e.g, refresh rate is 40WL/64ms) to the first mode of operation (auto-refresh mode using refresh rate Rtargetrefresh e.g, refresh rate is 40WL/64ms) based at least in part on determining that the second refresh rate satisfies the target refresh rate (in a situation when sensed temperature is above temperature threshold Tthreshold in 204 of figure 2 of Wu, e.g, temperature is above 60C, it is just a coincident that a situation exists that when temperature stay above 60C, the device will stay with refresh rate 40WL/64ms, the device also happens to “wake-up” and switch to work).

Regarding claim 8, the combination of Wu, Kang and Jin teaches the method of claim 2, further comprising: receiving, from the host device, a command (auto-refresh command which triggers an auto refresh operation) to switch the memory array from the second mode of operation (self-refresh mode plus using refresh rate Rtargetrefresh) to the first mode of operation (auto-refresh mode plus using refresh rate Rlowrefresh); and switching the memory array from the second mode of operation to the first mode of operation based at least in part on receiving the command (auto-refresh command which triggers an auto refresh operation).  

Regarding claim 9, the combination of Wu, Kang and Jin teaches the method of claim 8, further comprising: transmitting, to the host device and based at least in part on switching the memory array from the second mode of operation (self-refresh mode plus using refresh rate Rtargetrefresh) to the first mode of operation (auto-refresh mode plus using refresh rate Rlowrefresh), signaling (temperature which cause refresh rate switch from 40wl/64ms to 20wl/64ms) that indicates that the memory array is in the first mode of operation (auto-refresh mode plus using refresh rate Rlowrefresh).  

Regarding claim 10, the combination of Wu, Kang and Jin teaches the method of claim 2, further comprising: determining (in step 204, a comparison needs to be made between measured temperature and temperature threshold, and based on comparison results, decide whether to increase refresh rate or use the same refresh rate) at least one of an extent to which the refresh rate associated with the plurality of refresh commands is below the target refresh rate (increased refresh rate corresponding to step 206 in figure 2 of Wu when sensed temperature is above temperature threshold (let us say 60C), let us denote as R target, for example, Rtarget is 40 refresh/64ms), or a second duration of time for which the refresh rate associated with the plurality of refresh commands is below the target refresh rate threshold, or both, wherein: switching the memory array from the first mode of operation (“mode of operation” could be understood as a way memory will function, e.g., memory using refresh rate prior to step 206 (refresh rate increase) in figure 2 of Wu, the first mode of operation comprises an auto-refresh mode plus using refresh rate Rlowrefresh) to the second mode of operation (self-refresh mode plus using refresh rate Rtargetrefresh) is based at least in part on at least one of determining the extent, or determining the second duration of time, or both.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941. The examiner can normally be reached M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOCHUN L CHEN/              Primary Examiner, Art Unit 2824